Citation Nr: 0102104	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition of the appellant's daughter as a 
"child," based on a finding of permanent incapacity for 
self-support, at the time she turned eighteen years old.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to January 1951; he died on November [redacted], 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1999, a statement of the 
case was issued in November 1999, and a substantive appeal 
was received in November 1999.

The appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant's and the veteran's daughter, "A," was 
born on July [redacted], 1979.

3.  At the time of "A's" eighteenth birthday, she did not 
suffer from a physical or mental defect that rendered her 
permanently incapable of self-support.  



CONCLUSION OF LAW

The criteria for recognition of the appellant's and the 
veteran's daughter "A" as a "child" based on permanent 
incapacity for self-support at the time of her eighteenth 
birthday, have not been met.  38 U.S.C.A. §§ 101(4), 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.57, 3.356 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for 
additional death pension benefits on behalf of her and the 
veteran's daughter, "A," who was born in July 1979.  The 
appellant is the widow of the veteran, who died in November 
1982.  In August 1999, the RO received the appellant's 
request for benefits for her daughter.  The appellant stated 
that her daughter was 20 years old at the time, and was 
mentally handicapped.  She also noted that her daughter had a 
hiatal hernia.  

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to VA benefits.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  Under VA law, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the appellant.  However, 
the Board finds that the record as it stands allows for 
equitable review of the issue on appeal, and no useful 
purpose would be served by delaying appellate review of the 
issues for additional development.  The appellant has been 
put on notice of the requirements for her claim, and 
pertinent evidence is of record.  As such, the Board finds 
that there has been substantial compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
regarding assistance to the claimant, and the Board will 
proceed with appellate review. 

According to 38 U.S.C.A. § 1541, pension benefits are payable 
to a surviving spouse of a deceased veteran who served during 
a period of war, with additional benefits payable for a 
child.  The term "child" includes a person who is unmarried 
and who is under the age of eighteen, or who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57(a).  Additionally, under 38 C.F.R. § 3.356, 
a person may qualify as a "child" if he or she is shown by 
"proper evidence to have been permanently incapable of self-
support prior to the date of attaining the age of 18 years.  
38 C.F.R. § 3.356(a)(2).  Thus, the focus is on the 
"child's" condition at the age of 18.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).  The phrase "permanently incapable 
of self-support" contemplates that the individual has a 
mental or physical defect at the date he or she attains the 
age of 18 years, which permanently precludes self-support.  
38 C.F.R. § 3.356(a).

The question of permanent incapacity for self-support is one 
of fact, based on competent evidence in the record.  
38 C.F.R. § 3.356(b).  The fact that a person is earning his 
or her own support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for self-support 
will not be considered when the "child" by way of his or 
her own efforts is provided with sufficient income for his or 
her reasonable support.  38 C.F.R. § 3.356(b)(1).  In those 
cases where the extent and nature of disability raises some 
doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration, such as daily activities in the home and 
community.  38 C.F.R. § 3.356(b)(3).  Lack of employment 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id. 

The Board has thoroughly reviewed the evidence of record.  
However, for the reasons set forth below, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant's daughter was permanently incapable of 
self-support at the time she attained the age of eighteen, as 
defined by VA law, and the appeal is denied.  

The record contains a private examination report from Charles 
G. Fonts, M.S., dated in December 1995.  At the time of that 
report, "A" was approximately sixteen and a half years old.  
According to the examiner, "A" did not meet the criteria 
for an Axis I psychiatric diagnosis, although he found that 
she had a dependent personality disorder.  The examiner noted 
that "A" had a history of poor performance in school, and a 
strong co-dependent relationship with her mother.  In regard 
to "A's" complaints of a hiatal hernia, she reported 
general stomach aches and discomfort.  The examiner stated 
that "A" presented general patterns of behavior that were 
suggestive of marked immaturity and childlikeness.  She 
displayed "an almost socially regressive manner."  Her 
thought process was logical, although rather concrete in 
simplistic approach.  There was a general lack of 
sophistication noted in her affective processing.  The 
examiner stated that "A" appeared to put forth adequate 
effort on the assessment, and the findings were an accurate 
reflection of her current level of functioning.  

The examiner concluded that despite "A's" difficulties in 
school behaviorally, socially, and academically, she appeared 
unaware of how this would impact her.  She was described as 
the product of a co-dependent relationship with her mother 
which efforts at therapeutic intervention have not been able 
to resolve.  It was noted that "A" had substantial 
limitations and problems in her functioning.  It was also 
noted that she experienced a generalized suppression of her 
verbal skills which is due to the message given to her by her 
mother that she is incapable and disabled all of her life as 
well as the fact that A has accepted such message.  It was 
further noted that her personality features would certainly 
be very significant stumbling blocks in terms of any future 
work or employment efforts.  It did not appear that "A" had 
any significant physical impairment, although her psychiatric 
impairment was significant.  A Global Assessment of 
Functioning (GAF) score of 40-50 was assigned. 

In the appellant's notice of disagreement, received in 
October 1999, she stated that her daughter was living at home 
with her, and was attending GED classes at night.  The 
appellant indicated that they were attending the same school, 
as she was also trying to get her high school diploma.  She 
stated that her daughter would do her chores for her, as she 
was not in good health.  In an earlier statement of record, 
received in April 1999, the appellant stated that her 
daughter was working in a hospital, as a summer job.  
However, in the October 1999 notice of disagreement, she 
indicated that her daughter was not presently working, and 
was at home with her.  

The Board finds that the December 1995 examination was 
thorough and complete, in that it was based on a review of 
treatment records dated from 1987-1991, and an interview with 
the appellant and her daughter.  The Board points out that 
the examination was conducted prior to "A's" eighteenth 
birthday.  The appellant claims that her daughter has a 
mental disorder and a physical defect, manifested by a hiatal 
hernia.  The Board finds no evidence that "A" has a 
physical defect that makes her permanently incapable of self-
support.  The evidence of record indicates that "A" 
complains of stomach aches and discomfort from a hiatal 
hernia, as well as some mild arthritis in the knee.  But 
there is no evidence of record, nor is it contended 
otherwise, that "A" has a severe physical defect that 
prevents self-support.  Rather, the focus in this appeal is 
whether "A" has a mental disorder, and to what degree it 
affects her daily life. 

The December 1995 medical report indicates that "A" had 
performed poorly in school, and had a dependent personality 
disorder.  However, a mental disorder was not diagnosed.  It 
appears that "A" attended school regularly in the past, and 
was currently attending night school with her mother to 
obtain her GED.  The examiner stated on several occasions 
that "A" had a strong co-dependent relationship with her 
mother, which appears to have fostered her personality and 
manner.  The examiner did not indicate that "A" would be 
incapable of self-support, although he confirmed that her 
personality issues may cause some difficulty in retaining 
employment.  The evidence of record does not indicate that 
"A" is presently working, although she held a job at a 
hospital at some time prior to October 1999.  "A" was 
living with her mother, and according to her mother, would 
perform chores to help.  Based on the foregoing, the Board 
finds that while "A" may have some degree of mental 
impairment, the evidence simply does not reflect that she has 
a mental defect of such severity that she was permanently 
incapable of self-support at the time she turned eighteen.  
See 38 C.F.R. § 3.356.  

It appears that "A" has been able to maintain a 
housekeeping job which the appellant has reported paid 
approximately $5.00 per hour.  The appellant also reported 
that this was a summer job and that it would be available 
again in the summer.  There is therefore no reason to believe 
that "A" lost the job due to any inability to do the type 
of work required.  Further, the appellant has reported that 
"A" does household chores and "A" is also attending night 
classes.  It appears from the record that "A's" daily 
activities in the home and community are equivalent to the 
activities of employment of a nature within her physical and 
mental capacity which would provide sufficient income for 
reasonable support.  38 C.F.R. § 3.356(b)(3).  The totality 
of the evidence presented is against a finding that "A" was 
permanently incapable of self-support at the time of her 18th 
birthday.  While the Board acknowledges the appellant's 
implicit contention that "A" is needed in the home to help 
care for her due to her medical problems, such fact is not 
included in the legal criteria which must be met to warrant a 
finding that "A" is incapable of self-support.

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against finding 
that the appellant's daughter is permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of eighteen years, and the appeal 
is denied.  As there is not an approximate balance of 
positive and negative evidence, the benefit of the doubt rule 
is inapplicable. 


ORDER

The appeal is denied.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

